The trial was had before the trial judge, without a jury, on testimony given ore tenus, and judgment was rendered for the defendant. The assignment of error is in rendering judgment in behalf of the appellee.
As stated in brief for the appellant:
"The only question involved in the case is whether the title to the car passed into Candler prior to his death."
There was testimony tending to show both that the title did and did not pass into Candler prior to his death, and the trial court having the witnesses before it, and the opportunity to observe their demeanor in testifying, its finding of facts is equivalent to the verdict of the jury, and such conclusion will not be disturbed, unless it is plainly and palpably contrary to the weight of the evidence. Christie v. Durden, 205 Ala. 571,88 So. 667; Gray v. Handy, 204 Ala. 559, 86 So. 548; Ray v. Watkins, 203 Ala. 683, 85 So. 25; Hackett v. Cash,196 Ala. 403, 72 So. 52.
A careful consideration of all the evidence in this case does not convince us that we should disturb the conclusion reached by the trial court, and the judgment is therefore affirmed.
Affirmed.
SAMFORD J., not sitting.